


Exhibit 10.17

 

Execution version

 

Dated March 14, 2014

 

(1)                                 BUNGE SECURITIZATION B.V., as Seller

 

(2)                                 BUNGE FINANCE B.V., as Master Servicer

 

(3)                                 The Conduit Purchasers party hereto

 

(4)                                 The Committed Purchasers party hereto

 

(5)                                 The Purchaser Agents party hereto

 

(6)                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent and Purchaser Agent

 

(7)                                 BUNGE LIMITED, as Performance Undertaking
Provider

 

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO
RECEIVABLES TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

 

1.

 

Definitions and interpretation

 

1

2.

 

Amendments to the Receivables Transfer Agreement

 

2

3.

 

Representations

 

3

4.

 

Consent to Addition of Bunge Milling, LLC as a U.S. Originator

 

3

5.

 

Reaffirmation of Performance Undertaking

 

3

6.

 

Continuance

 

3

7.

 

Further Assurance

 

3

8.

 

Conditions Precedent

 

4

9.

 

Notices, etc.

 

4

10.

 

Execution in counterparts

 

4

11.

 

Governing law; submission to jurisdiction

 

4

 

i

--------------------------------------------------------------------------------


 

THIS FIFTH AMENDMENT TO THE RECEIVABLES TRANSFER AGREEMENT (this “Amendment”) is
dated March 14, 2014 and made between:

 

(1)                                 BUNGE SECURITIZATION B.V., a private limited
liability company organized under the laws of the Netherlands, as Seller (the
“Seller”);

 

(2)                                 BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands, as Master
Servicer (the “Master Servicer”);

 

(3)                                 the Conduit Purchasers party hereto (the
“Conduit Purchasers”);

 

(4)                                 the Committed Purchasers party hereto (the
“Committed Purchasers”);

 

(5)                                 the Purchaser Agents party hereto (the
“Purchaser Agents”);

 

(6)                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent (the “Administrative
Agent”); and

 

(7)                                 BUNGE LIMITED, a company formed under the
laws of Bermuda, as Performance Undertaking Provider (the “Performance
Undertaking Provider”),

 

the Seller, the Master Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Administrative Agent and the Performance
Undertaking Provider are hereinafter collectively referred to as the “Parties”
and each of them a “Party”.

 

BACKGROUND:

 

(A)                               The Parties to this Amendment have entered
into a Receivables Transfer Agreement dated June 1, 2011 (as amended from time
to time, the “Receivables Transfer Agreement”) and the Parties now wish to amend
the Receivables Transfer Agreement in accordance with this Amendment.

 

(B)                               This Amendment is a Transaction Document as
defined in the Receivables Transfer Agreement.

 

IT IS AGREED that:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain defined terms)
of the Receivables Transfer Agreement.  The principles of interpretation set
forth in Section 1.2 (Other terms) and 1.3 (Computation of time periods) of the
Receivables Transfer Agreement shall apply to this Amendment as if fully set
forth herein.

 

--------------------------------------------------------------------------------


 

2.                                      AMENDMENTS TO THE RECEIVABLES TRANSFER
AGREEMENT

 

The Parties hereby agree that the Receivables Transfer Agreement shall be
amended as follows:

 

(a)                                 With effect from the date of this Amendment,
the following sub-paragraph (k) shall be added to the definition of
“Concentration Amount”:

 

“(k) the aggregate amount by which the aggregate Outstanding Balance of all the
Portfolio Receivables that qualify as Eligible Receivables originated by Bunge
Milling LLC exceeds $5,000,000.”;

 

(b)                                 With effect from the date of this Amendment,
the parenthetical at the end of sub-paragraph (d) of the definition of Eligible
Receivable shall be deleted in its entirety and replaced with the following:

 

“or, solely with respect to each entity (i) listed in Schedule 2 (Approved
Obligors with non-standard payment terms) to the third amendment to this
Agreement dated April 23, 2013 and made between the Seller, the Master Servicer,
the Performance Undertaking Provider, the Administrative Agent and the Purchaser
Agents party thereto, within 86 days from the original billing date therefor and
(ii) which is (x) domiciled in either the United States of America or Canada and
(y) ordinarily recognized as belonging to an Obligor group of companies (an
“Obligor Group”) identified in Schedule 1 (Approved Obligor Groups with
non-standard payment terms) to the fifth amendment to this Agreement dated
March    , 2014 and made between the Seller, the Master Servicer, the
Performance Undertaking Provider, the Administrative Agent, the Purchaser Agents
and the Committed Purchasers party thereto (the “Fifth Amendment”), within the
number of days from the original billing date specified opposite the name and
identification number of such Obligor Group in that Schedule 1 (Approved Obligor
Groups with non-standard payment terms) to the Fifth Amendment.”

 

(c)                                  With effect from May 31, 2013, the
definition of “Eurocurrency Rate” contained in Section 1.1 (Certain defined
terms) of the Receivables Transfer Agreement shall be deemed to have been
deleted and replaced in its entirety with the following definition:

 

““Eurocurrency Rate” means, for any Tranche for any Tranche Period and any
applicable Approved Currency, the rate determined by the Administrative Agent by
reference to LIBOR, EURIBOR, CDOR, BUBOR or equivalent for any other Approved
Currency for deposits in the applicable Approved Currency of such Tranche
appearing on the applicable page of the Telerate Service, Reuters or Bloomberg
(or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) (or, in the case of any Approved Currency for which the

 

2

--------------------------------------------------------------------------------


 

applicable rate is not published as such on such referenced page, on the
relevant page of the applicable central bank or other commercially reasonable
source determined by the Administrative Agent) at approximately 11:00 a.m.,
local time, on the Quotation Day, as the rate for deposits with a maturity
comparable to such Tranche Period.  In the event that such rate is not available
at such time for any reason, then the “Eurocurrency Rate” shall be the rate at
which deposits (in an amount approximately equal to and in the currency of the
amount in respect of which the Eurocurrency Rate is to be determined and for a
maturity comparable to such Tranche Period) are offered by the principal London
office of the Administrative Agent in immediately available funds to leading
banks in the London interbank market at approximately 11:00 a.m., London time,
on the Quotation Day.”

 

(d)                                 With effect from May 31, 2013, the
definition of “Yield” contained in Section 1.1 (Certain defined terms) of the
Receivables Transfer Agreement shall be deemed to have been deleted and replaced
in its entirety with the following definition:

 

““Yield” means, for any Tranche and any Tranche Period, the sum of:

 

(a) for each day during such Tranche Period, the result of the following:

 

[g11144ks01i001.jpg]

 

plus

 

(b) the Liquidation Fee, if any, for such Tranche for such Tranche Period

 

where:

 

YR                              =                                         the
Yield Rate for such Tranche for such day;

 

IA                                  =                                        
the aggregate Invested Amount of such Tranche on such day;

 

Y                                      
=                                         (a) in the case of a Tranche
denominated in U.S. Dollars accruing interest at the Base Rate or a Tranche
denominated in Canadian Dollars accruing interest at the Eurocurrency Rate by
reference to CDOR, 365 or 366, as applicable, and (b) in the case of any other
Tranche, 360 (or, in the event the practice of the relevant interbank market
differs, in accordance with such market practice);

 

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable Law;
and provided, further, that Yield for any Tranche shall not be considered paid
by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.”

 

3

--------------------------------------------------------------------------------


 

(e)                                  With effect from May 31, 2013,
Section 2.9(c) shall be deleted in its entirety and replaced with the following:

 

“All computations of Yield, Fees and other amounts hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the date of payment) elapsed, except that (i) computations
of interest and Yield accruing at the Base Rate with respect to any amount
denominated in U.S. Dollars shall be made on the basis of a year of 365 days (or
366, as applicable), (ii) computations of interest and Yield accruing at the
Eurocurrency Rate by reference to CDOR with respect to any amount denominated in
Canadian Dollars shall be made on the basis of a year of 365 days (or 366, as
applicable), and (iii) in any case where the practice of the relevant interbank
market differs, computations of interest and Yield shall be made in accordance
with that market practice. Whenever any payment or deposit to be made hereunder
shall be due on a day other than a Business Day, such payment or deposit shall
be made on the next succeeding Business Day and such extension of time shall be
included in the computation of such payment or deposit.  Any computations by the
Administrative Agent or any Purchaser Agent of amounts payable by the Seller
hereunder shall be binding upon the Seller absent manifest error.”

 

(f)                                   With effect from the date of this
Amendment, Schedule 2 (Address and Notice Information) to the Receivables
Transfer Agreement is hereby amended to add the following thereto under the part
entitled “If to U.S. Originators”:

 

Name:

 

Bunge Milling, LLC

Address:

 

11720 Borman Drive

 

 

St. Louis, MO 63146

Attention:

 

General Counsel

Telephone:

 

+1-314-292-2512

Facsimile:

 

+1-314-292-2521

 

3.                                      REPRESENTATIONS

 

Each of the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other Parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Receivables Transfer Agreement, as such representations and warranties apply to
such Person, is true and correct in all material respects on and as of the date
hereof as though made on and as of such date except for representations and
warranties stated to refer to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date.

 

4

--------------------------------------------------------------------------------


 

4.                                      CONSENT TO ADDITION OF BUNGE MILLING,
LLC AS A U.S. ORIGINATOR

 

Each of the Administrative Agent, each Purchaser Agent and each Committed
Purchaser hereby consents to the addition of Bunge Milling, LLC as an additional
U.S. Originator under the U.S. RPA.

 

5.                                      REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

By signing below, the Performance Undertaking Provider hereby acknowledges and
reaffirms its obligations under the Performance Undertaking after giving effect
to the execution of this Amendment and the addition of Bunge Milling, LLC as an
additional U.S. Originator under the U.S. RPA and as an additional Sub-Servicer
under the Servicing Agreement.

 

6.                                      CONTINUANCE

 

The Parties hereby confirm that the provisions of the Receivables Transfer
Agreement shall continue in full force and effect, subject only to the
amendments effected thereto by this Amendment.

 

7.                                      FURTHER ASSURANCE

 

The Parties shall, upon request of the Administrative Agent, and at the cost of
the Seller, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected by this Amendment.  Each of the
Parties thereto hereby ratifies and confirms each of the Transaction Documents
to which it is a party.

 

8.                                      CONDITIONS PRECEDENT

 

This Amendment shall become effective as of the date first above written upon
receipt by (i) the Administrative Agent of counterparts of this Amendment duly
executed by each of the Parties and (ii) the Purchaser Agents of each of the
documents specified in the U.S. RPA as a condition precedent to the addition of
a new U.S. Originator thereto; provided, that the Administrative Agent, each
Purchaser Agent, each Committed Purchaser and Bunge North America Capital Inc.,
as buyer under the U.S. RPA, hereby waive any requirement for Bunge Milling, LLC
or the Master Servicer to deliver a pro forma Monthly Report as described in
Section 3.3(m) of the U.S. RPA.

 

9.                                      NOTICES, ETC.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.

 

5

--------------------------------------------------------------------------------


 

10.                               EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by electronic
file in a format that is accessible by the recipient shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

11.                               GOVERNING LAW; SUBMISSION TO JURISDICTION

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

BUNGE SECURITIZATION B.V., as Seller

 

 

 

 

 

By:

/s/ J.W.P. Jansen

 

 

Name: J.W.P. Jansen

 

 

Title: Proxy holder

 

 

 

 

 

 

 

By:

/s/ B.M. van Beneden

 

 

Name: B.M. van Beneden

 

 

Title: Proxy holder

 

 

 

 

 

 

 

BUNGE FINANCE B.V., as Master Servicer

 

 

 

 

 

By:

/s/ B.J. van Genderen

 

 

Name: B.J. van Genderen

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ M.E. Verkuil

 

 

Name: M.E. Verkuil

 

 

Title: Director

 

 

 

 

 

 

 

BUNGE LIMITED, as Performance Undertaking Provider

 

 

 

 

 

 

By:

/s/ Karen D. Roebuck

 

 

Name: Karen D. Roebuck

 

 

Title: Controller

 

 

 

 

 

 

 

By:

/s/ Frank R. Jimenez

 

 

Name: Frank R. Jimenez

 

 

Title: General Counsel, Secretary and Managing Director, Government Affairs

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent,
Committed Purchaser and Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ E. van Esveld

 

 

Name: E. van Esveld

 

 

Title:

 

 

 

 

 

 

 

NIEUW AMSTERDAM RECEIVABLES CORP., as Conduit Purchaser

 

 

 

 

 

 

 

By:

/s/ Damian Perez

 

 

Name: Damian Perez

 

 

Title: Vice President

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent and Committed
Purchaser

 

 

 

 

 

 

 

By:

/s/ Frédéric Mazet

 

 

Name: Frédéric Mazet

 

 

Title:

 

 

 

 

 

 

 

By:

/s/ Jerome Maziere

 

 

Name: Jerome Maziere

 

 

Title:

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-3

--------------------------------------------------------------------------------

 

 

HSBC BANK PLC, as Purchaser Agent

 

 

 

 

 

By:

/s/ Nigel Batley

 

 

Name: Nigel Batley

 

 

Title: Managing Director

 

 

 

 

 

 

 

REGENCY ASSETS LIMITED, as Committed Purchaser and Conduit Purchaser

 

 

 

 

 

By:

/s/ Conor Blake

 

 

Name: Conor Blake

 

 

Title: Director

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

By:

/s/ Baptiste Ranjard

 

 

Name: Baptiste Ranjard

 

 

Title: Authorised Attorney

 

 

 

 

 

 

 

MATCHPOINT FINANCE PLC, as Committed Purchaser and Conduit Purchaser

 

 

 

 

 

By:

/s/ Brian McDonagh

 

 

Name: Brian McDonagh

 

 

Title: Director

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-5

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED SOLELY WITH RESPECT TO SECTION 8:

 

 

 

 

 

BUNGE NORTH AMERICA CAPITAL, INC.

 

 

 

 

 

 

 

By:

/s/ Aaron L. Elliott

 

 

Name: Aaron L. Elliott

 

 

Title: Treasurer

 

[Signature to Fifth Amendment to the Receivables Transfer Agreement]

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

APPROVED OBLIGOR GROUPS WITH NON-STANDARD PAYMENT TERMS

 

Obligor Group
identification number

 

Obligor Group name

 

Number of days from the original
billing date within which payment in
full is required

295

 

Anheiser-Busch

 

120 days

435

 

Mondelez (formerly Kraft )

 

90 days

140

 

Unilever

 

90 days

 

Sch-1

--------------------------------------------------------------------------------
